In a matrimonial action in which the parties were divorced by judgment dated April 21, 1994, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Panepinto, J.), dated June 5, 2007, as denied that branch of her postjudgment motion which was for a money judgment for the value of certain real property.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiff’s contention, the Supreme Court properly denied that branch of her motion which was for a money judgment against the defendant for the value of certain real property. The plaintiff failed to present documentary proof that the defendant ever had any interest in the property. Thus there was insufficient evidence to establish her entitlement to a money judgment for the value of that property (see Schacker v Schacker, 43 AD3d 1029, 1030 [2007]; Shanon v Patterson, 38 AD3d 519, 520 [2007]; Boris v Boris, 272 AD2d 284, 285 [2000]). Santucci, J.P, Angiolillo, Eng and Chambers, JJ., concur.